DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, & 4-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “posture restriction unit comprises a housing part that houses the sample in a predetermined posture and an open/close mechanism that opens and/or closes an opening part formed on a bottom surface of the housing part, and the posture restriction unit restricts the posture of the sample that passes the discharging port by opening the opening part of the housing part and dropping the sample by means of the open/close mechanism” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2, & 4-10 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunna US PATENT No.: US 4,343,199 discloses a device for taking from a flowing suspension a sample-flow representative of said suspension comprises a first chamber arranged to receive the flowing suspension, said first chamber communicating , however is silent on posture restriction unit comprises a housing part that houses the sample in a predetermined posture and an open/close mechanism that opens and/or closes an opening part formed on a bottom surface of the housing part, and the posture restriction unit restricts the posture of the sample that passes the discharging port by opening the opening part of the housing part and dropping the sample by means of the open/close mechanism.
Nakamura et al. US PATENT No.: US 5,826,983 discloses a thermomechanical analyzer capable of performing, in addition to thermomechanical measurement, thermogravimetry of a sample of several grams or more only by switching parts of the analyzer. A thermomechanical analyzer has a heating furnace, a temperature detector for detecting temperature of the sample that is placed within the heating furnace, an , however is silent on posture restriction unit comprises a housing part that houses the sample in a predetermined posture and an open/close mechanism that opens and/or closes an opening part formed on a bottom surface of the housing part, and the posture restriction unit restricts the posture of the sample that passes the discharging port by opening the opening part of the housing part and dropping the sample by means of the open/close mechanism.
Metz et al. PG. Pub. No.: US 2019/0041335 A1 discloses a heating chamber for a heating furnace is proposed, with which electrothermal vaporization of impurities from samples can be effected in order to be able to then analyze them spectrometrically. The heating chamber has a wall, a sample reception area, a nozzle area and two electrical connection areas. The heating chamber is specially configured such that an electric current flows through the wall in such a way that a heating capacity caused by it is higher in the nozzle area than in the sample reception area. For example, the electrical , however is silent on posture restriction unit comprises a housing part that houses the sample in a predetermined posture and an open/close mechanism that opens and/or closes an opening part formed on a bottom surface of the housing part, and the posture restriction unit restricts the posture of the sample that passes the discharging port by opening the opening part of the housing part and dropping the sample by means of the open/close mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852